Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Corrected Notice of Allowability
This application is a 371 of PCT/JP2018/018405, filed on 05/11/2018.
Claims 4, 15 and 16-19 are currently pending in the instant application.
In response to a previous Office action, an Allowability Notice Office action (mailed on 10/22/2021), Applicants filed a Quick Path IDS and a Petition to withdraw this application from issue with filing an RCE on 02/16/2022 is acknowledged. The Petition has been Granted on 02/16/2022. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. 
Claim 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 4 and 16-19 are present for examination.


Information Disclosure Statement
The Quick Path information disclosure statement (QPIDS) submitted on 02/16/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement (QPIDS) is considered by the examiner. The signed copy of 1449 is enclosed herewith. The Quick Path Information Disclosure Statement (QPIDS) submitted on 02/16/2022 after Notice of Allowance mailed on 10/22/2021 is considered. The QPIDS submission does not alter the merit of the allowed claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael D. Hammer, applicants’ representative on 10/06/2021. 

Election/Restriction
Claims 4, 16-18 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 15 is  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 11/27/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II (claims 4, 15, 16-18 and 19) as set forth in the Office action mailed on 11/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
4. 	(Currently amended) 	A transformant comprising an isolated gene inserted thereinto, and expressing the isolated gene, provided that the transformant is  transformed isoprenoid-producing filamentous fungi, wherein the isolated gene comprises any one of nucleotide sequences of (1) to (4) below that encode an amino acid sequence of an enzyme having an activity of catalyzing monooxygenation of ilicicolin A epoxide: 
(1) a nucleotide sequence set forth in SEQ ID NO: 8; 
(2) a nucleotide sequence having 90% or more sequence identity to the nucleotide sequence set forth in SEQ ID NO: 8; 
(3) a nucleotide sequence encoding an amino acid sequence having 90% or more sequence identity to the amino acid sequence set forth in SEQ ID NO: 18; 
and
(4) a nucleotide sequence encoding an amino acid sequence having 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10. 

Allowable Subject Matter
	Claims 4, 15, 16-18 and 19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656